IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 02-60443
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

     $303,718.73 SEIZED FROM BANK ACCOUNT
     NUMBER 6004-219-9 AT BANK OF MISSISSIPPI,
     TUPELO, MISSISSIPPI,

                                                Defendant,

                                   versus

     JIM D. WAIDE,

                                                Appellant.


                 Appeals from the United States District Court for
                      the Northern District of Mississippi
                         (USDC No. 1:99-CV-202-P-D)
         _______________________________________________________
                               February 24, 2003


Before REAVLEY, SMITH and STEWART, Circuit Judges.
PER CURIAM:*

          Appellant Jim D. Waide was hired by Vietnow, Inc., to represent it in a forfeiture

proceeding initiated against funds held in a bank account in the company’s name.

Vietnow agreed to pay Waide 10 percent of any amount recovered from the government,

plus out-of-pocket expenses. Vietnow subsequently terminated Waide, and later agreed to

forgo any claim to the seized funds in consideration for the government not bringing

criminal charges against one of the company’s principals. Waide moved to intervene in

the forfeiture action, claiming an interest in the seized funds arising from his contingency-

fee agreement with Vietnow. The district court denied the motion. Finding no error, we

affirm.

          1.     This court reviews de novo the district court’s decision denying

intervention as a matter of right. See Ford v. City of Huntsville, 242 F.3d 235, 239 (5th

Cir. 2001). To show an entitlement to intervene, the would-be intervenor must establish,

among other things, “an interest relating to the property or transaction which is the

subject of the action . . . .” Id. (internal quotations omitted). The rights and obligations

under a contingency-fee agreement are governed by state law. See Augustson v. Linea

Aerea Nacional-Chile S.A., 76 F.3d 658, 662 (5th Cir. 1996). In Mississippi, it has long

been the rule that a contingency-fee agreement does not by itself give an attorney a



          *
               Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                2
property interest in the litigation to which it relates. See Tyson v. Moore, 613 So. 2d

817, 824-25 (Miss. 1992) (citing Pollard v. Joseph, 50 So. 2d 546, 548 (Miss. 1950)).

The contingency-fee agreement in this case did not specially restrict Vietnow’s authority

to settle or nonsuit without Waide’s consent. Cf. Keith v. St. George Packing Co., 806

F.2d 525, 526 (5th Cir. 1986) (holding that contingency-fee agreement prohibiting client

from settling or dismissing lawsuit without attorney’s consent entitled wrongfully

terminated attorney to intervene as a matter of right). In the absence of such a limitation,

the right of action for an attorney wrongfully discharged prior to the happening of the

contemplated contingency lies in quantum meruit. See Poole v. Gwin, Lewis & Punches,

L.L.P., 792 So. 2d 987, 990 (Miss. 2001). We see no error in the district court’s

determination that the contingency-fee agreement in this case did not confer a right to

intervene.

          2.   Waide also seeks to be named a party to protect the interests of Vietnow,

Inc., claiming “[t]here is no benefit to Vietnam veterans in giving away their money to

help criminal defendants.” The district court did not determine whether Waide could

intervene on Vietnow’s behalf. Assuming he adequately raised the issue before the

district court, and assuming Vietnow’s directors or officers have misused corporate funds,

Waide has failed to show why he is individually entitled to sue on the corporation’s

behalf.

          AFFIRMED.



                                             3